        Case 1:18-cv-00561-JCH-LF Document 36 Filed 02/05/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                               Plaintiff,

       vs.                                                            No. 18-CV-561 JCH/LF

$68,790.00 in U.S. currency

                               Defendant.

HEATHER STEWART,

                               Claimant.


           NOTICE OF COMPLETION OF BRIEFING ON CLAIMANT
       HEATHER STEWART’S OPPOSED MOTION TO SUPPRESS EVIDENCE

       COMES NOW Claimant Heather Stewart by and through her attorney, Erlinda O.

Johnson, Esq., pursuant to Local Rule 7.4(e) of the United States District Court for the District of

New Mexico, hereby notifies the Court that briefing is complete on Claimant’s Opposed Motion

to Suppress Evidence, filed December 22, 2018 (doc. 25). The related filings are as follows:

       1. Claimant’s motion to suppress evidence, filed December 22, 2018. (doc. 22)

       2. Plaintiff United States response to Claimant’s Motion to Suppress Evidence, filed on

             January 24, 2019 (doc. 31)

       3. Claimant’s reply to Plaintiff’s response to Claimant’s Motion to Suppress Evidence,

             filed February 5, 2019. (doc. 35)



                                                 Respectfully Submitted,

                                                 LAW OFFICE OF ERLINDA O. JOHNSON


                                                                                                  1
        Case 1:18-cv-00561-JCH-LF Document 36 Filed 02/05/19 Page 2 of 2



                                           By __electronically filed on 2/5/19
                                                  Erlinda O. Johnson, Esq.
                                                  620 Roma Ave. NW
                                                  Albuquerque, New Mexico 87102
                                                  Telephone: 505-792-4048
                                                  Facsimile: 505-792-7268
                                                  Email: erlindajohnsonlaw@comcast.net
                                                  Attorney for the Claimant
I hereby certify that a true and correct
Copy of the foregoing was e-mailed via
CM-ECF to Counsel for defendant:

Steve Kotz
U.S. Attorney’s Office
201 Third Street N.W.
Suite 900
Albuquerque, NM 87102

on this 5th day of February, 2019.

_________/s/_______________
Erlinda O. Johnson




                                                                                         2
